Citation Nr: 1010487	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-26 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for status post excision 
of right radial head with traumatic arthritis, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel












INTRODUCTION

The Veteran had active service from October 1994 to April 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Jackson, 
Mississippi, which denied the above claim.  


FINDING OF FACT

For the entire appeal period, the Veteran's status post 
excision of right radial head with traumatic arthritis has 
been manifested by impairment of the radial head, without 
flexion limited to 90 degrees or extension limited to 75 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post excision of right radial head with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes (DCs) 5010, 5206, 5207, 5208, 5213 
(2009).

2.  The criteria for a separate disability evaluation of 20 
percent, but not higher, for impairment of the radial head 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5209, 5212 
(2009).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

With respect to the claim for increased rating, the Veteran 
has not identified any deficiency in notice which would 
compromise a fair adjudication of the claim.  Nevertheless, 
the Board has considered whether the defective notice 
provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  Sanders, 487 F.3d 
at 889.  Such a showing may be made by demonstrating, for 
example, (1) that the claimant had actual knowledge of what 
was necessary to substantiate the claim and that the claim 
was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  
VA must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.

Recently, in the case of Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009), the Federal Circuit Court held 
that "the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in June 2006, prior to 
the RO decision that denied the claim for increased rating in 
July 2006.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  Additional letters, which met most of the 
requirements of Vazquez-Flores, were sent to the Veteran in 
January 2009.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, June 2006 and January 2009 VCAA notice 
letters advised the Veteran that his statements and medical 
and employment records could be used to substantiate his 
claim, and the Veteran can reasonably be expected to have 
understood the applicable diagnostic codes provided in the 
June 2008 statement of the case, a January 2009 VCAA notice 
letters, and the July 2009 supplemental statement of the 
case.  Thus, given the June 2006, June 2008, January 2009, 
and July 2009 VA correspondence, the Veteran is expected to 
have understood what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
his VA joints examination in March 2009, the Veteran reported 
increased pain with activities such as lifting, carrying, and 
pulling with the right arm.  

In summary, the Board submits that the above statement and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that the notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service, private VA treatment records.  
The Veteran was also afforded multiple VA examinations to 
support his increased rating claim, and the Veteran has not 
argued that the most recent VA examination is inadequate for 
rating purposes.  Significantly, the Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




II.  Entitlement to an Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may also 
be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  See 
generally 38 U.S.C.A. § 5110(b)(2).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Traumatic arthritis is rated under DC 5010 as degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DCs, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003.  For purpose of rating disability 
from arthritis, the elbow is considered a major joint.  38 
C.F.R. § 4.45(f).  

Included within 38 C.F.R. § 4.71a are multiple DCs that 
evaluate impairment resulting from service-connected elbow 
and forearm disorders.  

A 10 percent rating under DC 5207 contemplates extension of 
the major forearm limited to at least 45 degrees.  A 20 
percent rating is warranted for limitation of extension to 75 
degrees (DC 5207); limitation of extension to 90 degrees (DC 
5206); a combined limitation of flexion to 100 degrees and 
extension to 45 degrees (DC 5208); other impairment of flail 
joint, joint fracture with marked cubitus varus or cubitus 
valgus deformity or with ununited fracture of head of radius 
(DC 5209); nonunion in the lower half of the ulna (DC 5211); 
nonunion in the upper half of the radius (DC 5212); or 
limitation of pronation if motion is lost beyond the last 
quarter of arc and the hand does not approach full pronation 
(DC 5213).

A 30 percent rating is warranted for favorable limitation of 
flexion to 70 degrees (DC 5206); limitation of extension to 
90 degrees (DC 5207); nonunion of the radius in the lower 
half without loss of bone substance or deformity (DC 5212); 
or limitation of pronation with motion lost beyond middle of 
arc (DC 5213).

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion.  Normal forearm pronation is from 0 to 80 
degrees, normal forearm supination is from 0 to 85 degrees, 
normal wrist dorsiflexion (extension) is from 0 to 70 
degrees, and normal wrist palmar flexion is from 0 to 80 
degrees.  38 C.F.R. § 4.71, Plate I.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating this case, the Board is cognizant of the limit 
set forth in the amputation rule.  38 C.F.R. § 4.68.  
According to this rule, the combined rating for a disability 
shall not exceed the rating for the amputation at the elected 
level, were amputation to be performed.  The combined rating 
for the overall right arm disability at issue, extending to 
the elbow, must not exceed a 70 percent evaluation for 
amputation below insertion of the pronator teres.  38 C.F.R. 
§ 4.71a, DC 5124.

By way of history, service treatment records reflect that the 
Veteran is right-handed and that he sustained an in-service 
injury to his right elbow in September 1995, which resulted 
in the excision of the right radial head.  Service connection 
is in effect for status post excision of right radial head 
with traumatic arthritis, rated 10 percent disabling, 
effective from April 1996.  

VA outpatient records from March 2004 reveal that his right 
elbow "locked up" on him while he was playing with his son, 
noting that he had been unable to extend his elbow to 90 
degrees for about 45 minutes after this occurrence.  
Examination revealed full range of right elbow motion, and 
the impression was right elbow pain of unknown origin.  VA x-
rays of the right elbow from March 2004 revealed a marked 
deformity between the distal end of the humerus and the upper 
end of the radius.  The radial head was absent.  Moderate 
arthritic changes were also present at the articulation of 
the ulna and humerus.  The impression was posttraumatic 
degenerative arthritic changes and surgical removal of the 
radial head.  

VA treatment records from April 2004 reflect that the Veteran 
reported a history of fracture to the right elbow, at which 
time he had an open reduction, internal fixation.  At this 
time, the Veteran reported a one year history of elbow pain.  
Physical examination revealed range of motion from 10 to 100 
degrees, and his incisions were noted to be well-healed.  X-
rays were interpreted to reveal severe osteoarthritis of the 
right elbow, including the ulnohumeral and radiohumeral 
articulations.  There was spurring and osteophyte formation.  
The overall impression was severe right elbow osteoarthritis.  

In May 2006, the Veteran filed a claim for an increased 
disability rating.  

VA joints examination in June 2006 revealed that the 
Veteran's elbow had gotten worse in the previous two years.  
He now complained of persistent pain and that the elbow had 
"locked up" on him on two or three occasions.  His current 
position as a counselor for boys and girls was not affected.  
Physical examination revealed that the right elbow lacked 35 
degrees of extension and had flexion from 35 to 135 degrees, 
which was not painful.  He had forearm supination from 0 to 
70 degrees and pronation from 0 to 65 degrees with pain at 
the end point on both motions.  Repetitive motion did not 
change anything.  Previous x-rays revealed the radial head 
excision and arthritic changes through the elbow joint.  The 
overall impression was status post excision, right radial 
head, with traumatic arthritis, right elbow.  The VA examiner 
noted that the DeLuca provisions could not be clearly 
delineated, and that during a flare-up, the Veteran could 
have further limitations in range of motion and pain.  

Private medical records reflect that the Veteran reinjured 
his right elbow in a work-related incident in April 2007, and 
magnetic resonance imaging in June 2007 revealed advanced 
osteoarthritic change involving the radial head and 
capitellum.  He ultimately underwent an arthroscopy and 
capsular release for removal of loose bodies that occurred as 
a result of this injury in August 2007.

VA joints examination in March 2009 revealed that following 
the Veteran's post-service arthroscopy in August 2007, after 
two or three months, he started having increased pain in the 
elbow.  He also reported increased pain with activities such 
as lifting, carrying, and pulling with the right arm.  He 
also reported pain with rotation of the forearm.  The Veteran 
currently worked full-time in a drug and alcohol 
rehabilitation facility in addition to part-time work at the 
girls' and boys' club.  The Veteran related that these 
positions did not involve a lot of lifting or carrying so 
they were not affected by his disability.  He did use a 
neoprene sleeve on the elbow.  Physical examination revealed 
upper extremity measurements of 45 centimeters (cm) on the 
right and 47 on the left.  Proximal forearm measurements were 
35 cm on the right and 36 on the left.  There were also well-
healed scars around the elbow.  On range of motion testing, 
there was -25 degrees of extension of the elbow, and flexion 
was from 25 to 130 degrees.  There was slight pain reported 
throughout the motion but no objective evidence of pain, and 
no additional limitation with repetitive motion.  He had 0 to 
70 degrees of supination with pain on motion at the endpoint.  
He had pronation of 0 to 60 degrees with pain on motion at 
the endpoint accompanied by grimacing.  There was tenderness 
over the lateral aspect of the elbow.  X-rays revealed 
changes mildly advanced since 2004.  The impression was 
service-connected status post excision of the right radial 
head with traumatic arthritis and status post on the job 
injury of the right elbow, status post arthroscopic 
debridement.  The examiner commented that there was no 
additional limitation following three repetitive motions, but 
that it was as likely as not that the present findings 
represented the natural progression of the Veteran's service-
connected arthritis of the elbow.  

After a review of the evidence of record, the Board finds 
that the Veteran's service-connected right (major) elbow 
disability is manifested at worst by loss of 35 degrees of 
full forearm extension, flexion to 130 degrees, supination to 
70 degrees and pronation to 60 degrees.  Unfortunately, these 
findings are consistent with a noncompensable rating for 
limited extension, flexion, supination, and/or pronation of 
the forearm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 
5207, 5208, 5213 (2009).  Nevertheless, the Board finds that 
the RO has properly compensated the Veteran for his right 
elbow disability based on objective findings of limited 
motion and arthritis as demonstrated by the evidence of 
record.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010, 
5206, 5207.  The Board would also like to point out that 
there is also no additional uncompensated limitation of 
motion that can serve as a basis for an even higher rating 
(i.e., a rating in excess of the 10 percent already assigned) 
based on loss of functional use.  38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Accordingly, the Board 
concludes that the evidence supports the current 10 percent 
rating, but not more, for limitation of elbow motion.  

However, the Board's review of other potentially applicable 
rating criteria reveals that Diagnostic Code 5209 is also for 
consideration.  Initially, the evidence of record reflects 
that the Veteran is right-handed, thus his disability is 
rated as the "major" extremity.  Under Diagnostic Code 5209, 
a 20 percent rating is warranted for other impairment of the 
elbow, including joint fracture with ununited fracture of the 
head of the radius.  The Veteran's service-connected injury 
resulted in excision of the radial head.  More recent x-rays 
in May 2004 revealed a marked deformity between the distal 
end of the humerus and the upper end of the radius and that 
the radial head was absent.  In light of such objective 
findings documented throughout the course of the appeal, the 
Board finds that a separate 20 percent rating is warranted 
under DC 5209.  This is the highest rating available under DC 
5209.  

Under DC 5212, for impairment of the radius, a 30 percent 
disability rating is warranted for nonunion in the lower 
half, with false movement, without loss of bone substance or 
deformity; and, a 40 percent disability rating is warranted 
for nonunion in lower half, with false movement, with loss of 
bone substance (1 inch (2.5 cms.) or more) and marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212.  There 
is no evidence of nonunion in the lower half of the radius; 
therefore, a rating in excess of 20 percent is not warranted 
under DC 5212.  Rather, it is the upper end of the radius 
that is affected in the Veteran's case, for which he is now 
compensated under DC 5209.  To assign yet another separate 20 
percent rating for nonunion in the upper half of the radius 
under DC 5212 would be pyramiding.  See 38 C.F.R. § 4.14.  

Moreover, there is no evidence of ankylosis (there are times 
when the elbow becomes fixed but it does not remain fixed) so 
as to warrant a higher rating under Diagnostic Code 5205, or 
nonunion of the ulna and radius so as to warrant a higher 
rating under Diagnostic Code 5210.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5205, 5210 (2009).  Nonunion and/or malunion 
of the ulna has not been demonstrated; therefore, DC 5211 is 
not applicable to the facts of this case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5211 (2009).

In addition, the Board would point out that the rating 
schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be 
based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

During the relevant time period on appeal, the Veteran's 
symptoms associated with his service-connected right elbow 
disorder have resulted in limitation of motion and impairment 
of the radial head.  Such impairment is contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

In summary, while the Board finds that a preponderance of the 
evidence is against a rating at any stage in excess of a 10 
percent rating for limited right elbow extension 



or flexion, it finds that the evidence does support a 
separate 20 percent rating for impairment of the radial head.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post excision of right radial head with traumatic 
arthritis under DC 5010 is denied.

Entitlement to a separate 20 percent evaluation, but not 
higher, for impairment of the radial head is granted under DC 
5209, subject to the statutes and regulations governing the 
payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


